UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-6007



JOHNNY D. POWELL,

                                             Petitioner - Appellant,

          versus

STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-3366-DKC)


Submitted:   April 15, 1996                    Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Johnny Dean Powell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief without prejudice on his 28 U.S.C. § 2254 (1988) petition. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of probable

cause to appeal and dismiss on the reasoning of the district court.
Powell v. Maryland, No. CA-95-3366-DKC (D. Md. Nov. 21, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2